                                      81,7(' 67$7(6 ',675,&7 &2857
                                                  IRU WKH
                                   ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV :LOOLH -RH &ROH                                                               'RFNHW 1R &5)/

                                      3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: .HLWK : /DZUHQFH 6HQLRU 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI :LOOLH -RH &ROH ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR 5REEHU\ RI D
&RQWUROOHG 6XEVWDQFH )URP D 3KDUPDF\ LQ YLRODWLRQ RI  86&   D DQG  ZDV VHQWHQFHG LQ WKH 0LGGOH
'LVWULFW RI 1RUWK &DUROLQD E\ WKH +RQRUDEOH 7KRPDV ' 6FKURHGHU 86 'LVWULFW -XGJH RQ $XJXVW   WR WKH
FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW
WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV :LOOLH -RH &ROH ZDV UHOHDVHG IURP FXVWRG\
RQ )HEUXDU\   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG UHOHDVH FRPPHQFHG 2Q 0DUFK   WKH FRXUW
PRGLILHG WKH FRQGLWLRQV RI VXSHUYLVHG UHOHDVH WR LQFOXGH WKH GHIHQGDQW REWDLQ D S\VFKRVH[XDO HYDOXDWLRQ 2Q $SULO
  WKH MXULVGLFWLRQ LQ WKLV FDVH ZDV WUDQVIHUUHG IURP WKH 0LGGOH 'LVWULFW RI 1RUWK &DUROLQD WR WKH (DVWHUQ 'LVWULFW
RI 1RUWK &DUROLQD 2Q $SULO   GXH WR WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU PDULMXDQD WKH FRXUW PRGLILHG WKH
FRQGLWLRQV RI VXSHUYLVHG UHOHDVH WR LQFOXGH  GD\V RI FXUIHZ 2Q 0D\   WKH FRXUW PRGLILHG WKH FRQGLWLRQV
RI VXSHUYLVHG UHOHDVH WR LQFOXGH VSHFLILF VH[ RIIHQGHU FRQGLWLRQV DV UHFRPPHQGHG IURP WKH S\VFKRVH[XDO HYDOXDWLRQ
2Q -XQH   GXH WR WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU PDULMXDQD WKH FRXUW PRGLILHG WKH FRQGLWLRQV RI VXSHUYLVHG
UHOHDVH WR LQFOXGH DQ DGGLWLRQDO  GD\V RI FXUIHZ

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6 )2//2:6 2Q
-XQH   WKH GHIHQGDQW VXEPLWWHG D XULQH VSHFLPHQ ZKLFK WHVWHG SRVLWLYH IRU PDULMXDQD DQG PHWKDPSKHWDPLQH
:KHQ FRQIURQWHG ZLWK WKH UHVXOWV WKH GHIHQGDQW VLJQHG DQ DGPLVVLRQ RI GUXJ XVH $V D VDQFWLRQ IRU WKLV FRQGXFW DQG
WR GHWHU IXWXUH GUXJ XVH ZH ZRXOG UHVSHFWIXOO\ UHFRPPHQG WKDW KLV VXSHUYLVLRQ EH PRGLILHG WR LQFOXGH DQ DGGLWLRQDO
 GD\V RI FXUIHZ ZLWK *36 PRQLWRULQJ )XUWKHUPRUH ZH ZRXOG UHTXHVW WKDW WKH UHPDLQLQJ WHUP RI 5DGLR )UHTXHQF\
PRQLWRULQJ EH VZLWFKHG WR *36 WHFKQRORJ\ 7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG
PRGLILFDWLRQV RI VXSHUYLVLRQ

$GGLWLRQDOO\ RQ -XQH   WKH GHIHQGDQW ZDV FKDUJHG ZLWK WKH RIIHQVHV RI 2SHUDWH D 0RWRU 9HKLFOH RQ D 6WUHHW
RU +LJKZD\ :LWKRXW +DYLQJ 5HJLVWHUHG WKH 9HKLFOH :LWK WKH 'LYLVLRQ RI 0RWRU 9HKLFOHV &5   2SHUDWH D
9HKLFOH :LWK 1R ,QVXUDQFH )LFWLWLRXV 7LWOH5HJLVWUDWLRQ &DUG7DJ &5   ([FHHGLQJ 6DIH 6SHHG DQG
'ULYLQJ :KLOH /LFHQVHG 5HYRNHG &5   LQ +DUQHWW &RXQW\ 1RUWK &DUROLQD 7KH GHIHQGDQW DQG KLV
JLUOIULHQG ZKHUH LQYROYHG LQ D VLQJOH YHKLFOH DFFLGHQW 7KH GHIHQGDQW GHQLHV RSHUDWLQJ WKH YHKLFOH DQG WKH JLUOIULHQG
LV QRZ DGPLWWLQJ WR RSHUDWLQJ WKH YHKLFOH $V QR ODZ HQIRUFHPHQW ZDV SUHVHQW IRU WKH DFFLGHQW ZH ZRXOG UHVSHFWIXOO\
UHTXHVW WKDW WKHVH WUDIILF YLRODWLRQV ZDLW WR EH DGGUHVVHG XQWLO DGMXGLFDWLRQ LQ VWDWH FRXUW ,I WKH GHIHQGDQW LV FRQYLFWHG
RI WKHVH RIIHQVHV WKH FRXUW ZLOO EH QRWLILHG DQG DQ DSSURSULDWH FRXUVH RI DFWLRQ ZLOO EH UHFRPPHQGHG

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

     7KH GHIHQGDQW VKDOO DGKHUH WR D FXUIHZ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU IRU DQ DGGLWLRQDO  FRQVHFXWLYH
       GD\V 7KH GHIHQGDQW LV UHVWULFWHG WR WKHLU UHVLGHQFH GXULQJ WKH FXUIHZ KRXUV 7KH GHIHQGDQW VKDOO VXEPLW WR
       WKH IROORZLQJ /RFDWLRQ 0RQLWRULQJ *36 PRQLWRULQJ DQG DELGH E\ DOO SURJUDP UHTXLUHPHQWV LQVWUXFWLRQV DQG
       SURFHGXUHV SURYLGHG E\ WKH VXSHUYLVLQJ RIILFHU

     7KH UHPDLQLQJ FXUUHQW WHUP RI 5DGLR )UHTXHQF\ PRQLWRULQJ LV VZLWFKHG WR *36 PRQLWRULQJ
:LOOLH -RH &ROH
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 


([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                                    , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV
                                                          WUXH DQG FRUUHFW


V (GGLH - 6PLWK                                        V .HLWK : /DZUHQFH
(GGLH - 6PLWK                                            .HLWK : /DZUHQFH
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                        6HQLRU 86 3UREDWLRQ 2IILFHU
                                                           5RZDQ 6WUHHW 6XLWH 
                                                          )D\HWWHYLOOH 1& 
                                                          3KRQH 
                                                          ([HFXWHG 2Q -XO\  

                                            25'(5 2) 7+( &2857
                                 18th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB          July
                                      GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG PDGH D SDUW
RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
